Exhibit 10-G-11

November 26, 2007

 

Mr. Raymond C. Giuriceo

Hartmarx Corporation

101 North Wacker Drive

Chicago, Illinois 60606

 

Re:      Agreement dated November 27, 2000 (the “Severance Agreement”)

Dear Ray:

Reference is made to the Severance Agreement between you, as Executive, and
Hartmarx Corporation (the “Company”). Hartmarx Corporation has been authorized
by the Compensation and Stock Option Committee of the Board of Directors to
amend the Severance Agreement in certain respects, effective as of the date
hereof, as set forth below.

 

  1. The following paragraphs are inserted at the very bottom of page 4:

“In addition, and with reference to Internal Revenue Code Section 409A, you and
the Company agree that:

(a)        Notwithstanding anything to the contrary set forth in clause (i) and
clause (ii) in the immediately preceding paragraph or elsewhere in this
Agreement, your entitlement to a series of installments payments, if any, shall
be treated and shall be deemed to be an entitlement to a series of separate
payments within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations thereunder.

(b)        Any Severance Payments paid within the later of (i) 2- 1/2 months of
the end of the Company’s taxable year in which your severance from employment
occurred, or (ii) 2- 1/2 months of the end of your taxable year in which your
severance from employment occurred shall be exempt from Section 409A and shall
be paid in accordance with this Agreement. Severance Payments subject to this
paragraph (b) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.



--------------------------------------------------------------------------------

Mr. Raymond C. Giuriceo

Hartmarx Corporation

November 26, 2007

Page 2

 

 

(c)        To the extent Severance Payments are not exempt from Section 409A
under paragraph (b) above, any benefits paid in the first 6 months following
your severance from employment that are equal to or less than the lesser of the
amounts described in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and
(2) shall be exempt from Section 409A and shall be paid in accordance with this
Agreement. Severance Payments subject to this paragraph (c) shall be treated and
shall be deemed to be an entitlement to a separate payment within the meaning of
Section 409A of the Code and the regulations thereunder.

(d)        To the extent Severance Payments are not exempt from Section 409A
under paragraphs (b) or (c) above, any benefits paid equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year of
severance from employment shall be exempt from Section 409A in accordance with
Treasury Regulation Section 1.409A-1(b)(9)(v)(D) and shall be paid in accordance
with this Agreement. Severance Payments subject to this paragraph (d) shall be
treated and shall be deemed to be an entitlement to a separate payment within
the meaning of Section 409A of the Code and the regulations thereunder.

(e)        To the extent Severance Payments are not exempt from Section 409A
pursuant to paragraphs (b), (c) or (d) above, and to the extent you are a
“specified employee” (as defined below), payments due to you under this
Agreement shall be paid in a lump sum after six months have elapsed following
your severance from employment (other than for Death); provided, however, that
any payments not made during the six (6) month period described in this
paragraph (e) due to the 6-month delay period required under Treasury Regulation
Section 1.409A-3(i)(2) shall be made in a single lump sum as soon as
administratively practicable after the expiration of such six (6) month period,
with interest thereon computed at the rate set forth in the first full paragraph
on page 6 hereof.

(f)        For purposes of this Agreement, any reference to severance of
employment or termination of employment shall mean a “separation from service”
as defined in Treasury Reg. Section 1.409A-1(h). For purposes of this Agreement,
the term “specified employee” shall have the meaning set forth in Treasury Reg.
Section 1.409A-1(i). The determination of whether you



--------------------------------------------------------------------------------

Mr. Raymond C. Giuriceo

Hartmarx Corporation

November 26, 2007

Page 3

 

 

are a “specified employee” shall be made by the Employer in good faith applying
the applicable Treasury regulations.

(g)        Notwithstanding anything to the contrary set forth in this Agreement,
and in addition to any tax gross-up payments to which you may be entitled under
any other agreement between you and Company, if any of the amounts payable to
you hereunder are or become subject to excise or other tax liability (including
interest and penalties) that may be assessed by the IRS pursuant to Section 409A
or any other section of the Code and imposed upon you, the Company shall
reimburse you and pay you a gross-up in an amount sufficient so that such
payments and benefits received by you hereunder will be so received without
reduction for any such taxes, interest or penalties. Such gross-up payment shall
be made promptly after the assessment of such excise or other tax liability
(including interest and penalties); however, in any event, such gross-up payment
shall be made no later than the end of your taxable year next following the
taxable year in which the related taxes, interest or penalties are remitted.”

2.        On page 5, in the first paragraph, the last sentence which begins on
line 17 and which ends with the colon “:” in line 21 is deleted and replaced
with the following:

“Termination of your employment for “Good Reason” means your termination after
the Company has taken any action without your express written consent, which
directly or indirectly reduces or deprives you of any material benefit enjoyed
by you or any of your beneficiaries immediately prior to a Change in Control,
including, without limitation, the occurrence of any of the following, each of
which shall be deemed to be a material negative change in the terms and
conditions of your employment:”

[Remainder of page intentionally left blank;

signatures appear on immediately following page]



--------------------------------------------------------------------------------

Mr. Raymond C. Giuriceo

Hartmarx Corporation

November 26, 2007

Page 4

 

 

Please sign both copies of this letter where indicated below evidencing your
agreement to these amendments to the Severance Agreement. When fully executed,
this letter will serve as an amendment to the Severance Agreement and, except as
expressly amended by this letter, the Severance Agreement shall remain in full
force and effect in accordance with its terms.

Very truly yours,

/s/ HOMI B. PATEL

Homi B. Patel, Chairman, President

and Chief Executive Officer

 

 

 

Agreed and Accepted this

26th day of November, 2007

 

 

/s/ RAYMOND C. GIURICEO

Raymond C. Giuriceo